DETAILED ACTION
This action is in response to a correspondence filed on 04/13/2021.
Claims 4, 8, 14 and 18 are canceled.
Claims 21 and 22 are new.
Claims 1-3, 5-13 and 15-22 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 04/13/2021, with respect to claims 1-20 being rejected under 35 U.S.C. 103(a) as being unpatentable over Mattathil in view of Hong have been fully considered and are persuasive.  The rejection has been withdrawn. However, the new amendments introduce new grounds of rejection not previously examined and the new ground of rejection is made in view of Hogeboom et al. (US 7,996,530), Mattathil et al. (US 20050144239), Shuster (US 20120158877) and Hong et al. (US 20160314462). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-12 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogeboom et al. (US 7,996,530) hereinafter Hogeboom in view of Mattathil (US 20050144239).
Regarding claim 1, Hogeboom teaches a system for verifying email communications comprising:
 (iii) a memory for storing a set of software instructions;  
(iv) one or more processors configured to execute the set of software instructions to: 
(a) receive, via the communication interface, a request from a sender to create a visual graphical code corresponding to an email identity of an email (see Col. 4 lines 61-65: “When a sender desires to create an email message with a message-specific code embedded therein, e-mail application 106 is invoked and creates an e-mail message to one or more list of address”; Hogeboom further teaches in Col. 1 lines 62-67 that the message code may be created for a specific customer, consumer, or e-mail recipient and such code can be referred to herein as a recipient –specific code, user-specific code or a “watermark” (i.e. corresponding to an email identity of an email); see also Col. 2 lines 47: “such a message code can be a graphical message code …”); 
(b) generate the visual graphical code (see Col. 5 lines 6-7: message code generator 108 generates a message code for each recipient);
(c) embed the visual graphical code in a body of the email and send the email including the visual graphical code to be displayed to a recipient on a recipient device (see Col. 5 lines 9-24: “Message code injector 110 embeds the message code in the e-mail message.  In the example of FIG. 1, an e-mail message is being composed to Jill@ABC.COM, and the message-specific code to be embedded is the code "XQPLY” … E-mail message 114 is eventually displayed to Jill on her personal computer or workstation, 120 - as shown in Fig. 6); 

(e) authenticate the email using the visual graphical code (see Fig. 5 step 506 and Col. 7 lines 64-66: “At block 506, the database is checked to determine if the message code and address are valid”; see also Col. 1 lines 54-57: The present invention as implemented in the example embodiments disclosed, provides e-mail phishing countermeasures by embedding a message code in an e-mail, where the message code can be used to verify the authenticity of the e-mail).
However, Hogeboom does not explicitly teach a system comprising: 
a communication interface communicatively coupled to a network of devices; 
a user database;
generating the visual graphical code by encoding the email identity of the email; and 
wherein authenticating the email is done by comparing an email identity decoded from the visual graphical code with the email identity of the email.
In the same field of endeavor, Mattathil teaches a system in accordance with the present invention, the system comprising:
a communication interface communicatively coupled to a network of devices (see Fig. 1 ESV server 26); 
a user database (see Fig. 1 ESV Database 28);
generating the metadata by encoding the email identity of the email (see [0040]: the email agent 18 or email server 20 used by the sender 12 embeds sender identification or sender verification information (an ESV tag 24) into the email 16 (i.e. generating the metadata). Furthermore, Mattathil teaches in [0054]: “Another method for providing higher-level assurance against tampering of the emails en-route is to use a simple private-key based encryption system (see e.g., FIG. 7, TBL. 3). The X-esv-id tag information is encrypted using a private key by the ESV server 26 of the sender 12. Upon receipt, the email agent 18 of the recipient 14 contacts the ESV server 26 of the sender 12 to decipher the X-esv-id tag” (i.e. encoding the email identity of the email)); and 
wherein authenticating the email is done by comparing an email identity decoded from the metadata with the email identity of the email (see [0065]: The ESV server 26 then compares the information in the request from the email agent of the recipient 14 with the data in its ESV database 28, and in step 54 sends a suitable response (e.g., “valid” or “invalid”) back to the email agent 18 of the recipient 14). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the email authentication process of Hogeboom by incorporating the teachings of Mattathil suggesting encoding the email identity of the email to generate the visual graphical code and authenticating the email is based on comparing the email identity decoded from the metadata with the email identity of the email. Modifying Hogeboom with the teachings of Mattahil to arrive at the claim invention would yield to expected results, namely guarding e-mail systems against phishing to effectively reduce Internet fraud perpetrated by both phishing and spoofing, and provide for further authentication of e-mail messages by verifying message details such that appropriate parties are alerted to apparent phishing attempts.  

Regarding claim 2, Hogeboom in view of Mattathil teaches the limitations of claim 1 examined above. The combination of Hogeboom and Mattathil teaches system comprising receiving a request from a sender to create a visual graphical code corresponding to an email identity of an email. Hogeboom further teaches a system wherein the request includes information about the email identity (see Col. 4 lines 57-63: creating an email message with a message-specific code embedded therein, wherein the message-specific code is uniquely associated with each e-mail message and the recipient (see Col. 5 lines 15-17). See also Mattathil - [0007]: A tag is included in an email, wherein the tag contains an identity datum for a sender of the email). 

Regarding claim 9, Hogeboom in view of Mattathil is applied as disclosed in claim 1 examined above. The combination of Hogeboom and Mattathil teaches a system comprising receiving a request from a sender. Mattathil further teaches a system wherein the sender is a preregistered user of the system and one or more credentials of the sender is stored in the user database (see [0042]: In the ESV Registration stage the sender 12 registers with a local ESV server 26, and establishes a profile there with identify information about themselves in an ESV database 28; see also [0062]). 

Regarding claim 10, Hogeboom in view of Mattathil is applied as disclosed in claim 1 examined above. The combination of Hogeboom and Mattathil teaches a system comprising receiving a request from a sender. Mattathil further teaches a system wherein the one or more processors are configured to further send a verification result to the recipient via the communication interface (see Fig. 5 step 54 and [0065], [0068]: in step 54, the ESV server 26 sends a suitable response (e.g., “valid” or “invalid”) back to the email agent 18 of the recipient 14).

Regarding claim 11, Hogeboom teaches a method for verifying email communications comprising:
(a) receiving a request from a sender to create a visual graphical code corresponding to an email identity of an email (see Col. 4 lines 61-65: “When a sender desires to create an email message with a message-specific code embedded therein, e-mail application 106 is invoked and creates an e-mail message to one or more list of address”; Hogeboom further teaches in Col. 1 lines 62-67 that the message code may be created for a specific customer, consumer, or e-mail recipient and such code can be referred to herein as a recipient –specific code, user-specific code or a “watermark” (i.e. corresponding to an email identity of an email); see also Col. 2 lines 47: “such a message code can be a graphical message code …”); 
(b) generating, with aid of one or more processors, the visual graphical code (see Col. 5 lines 6-7: message code generator 108 generates a message code for each recipient);
(c) embedding the visual graphical code in a body of the email and send the email including the visual graphical code to be displayed to a recipient on a recipient device (see Col. 5 lines 9-24: “Message code injector 110 embeds the message code in the e-mail message.  In the example of FIG. 1, an e-mail message is being composed to Jill@ABC.COM, and the message-specific code to be embedded is the code "XQPLY” … E-mail message 114 is eventually displayed to Jill on her personal computer or workstation, 120 - as shown in Fig. 6); 
(d) receiving a captured metadata from the recipient device (see Fig. 7 and Col. 9 lines 6-42, particularly lines 28-47: “FIG. 6 displays a portion of an e-mail screen that might be displayed to a recipient of an e-mail message with a message-specific code embedded therein… Field 712 provides a place for the recipient to enter the message code. Once the recipient has entered these items, the continue button 714 is clicked in order to 
(e) authenticating the email using the visual graphical code (see Fig. 5 step 506 and Col. 7 lines 64-66: “At block 506, the database is checked to determine if the message code and address are valid”; see also Col. 1 lines 54-57: The present invention as implemented in the example embodiments disclosed, provides e-mail phishing countermeasures by embedding a message code in an e-mail, where the message code can be used to verify the authenticity of the e-mail).
However, Hogeboom does not explicitly teach a method comprising:
generating the visual graphical code by encoding the email identity of the email; and 
wherein authenticating the email is done by comparing an email identity decoded from the visual graphical code with the email identity of the email.
In the same field of endeavor, Mattathil teaches a system in accordance with the present invention, the system comprising:
generating the metadata by encoding the email identity of the email (see [0040]: the email agent 18 or email server 20 used by the sender 12 embeds sender identification or sender verification information (an ESV tag 24) into the email 16 (i.e. generating the metadata). Furthermore, Mattathil teaches in [0054]: “Another method for providing higher-level assurance against tampering of the emails en-route is to use a simple private-key based encryption system (see e.g., FIG. 7, TBL. 3). The X-esv-id tag information is encrypted using a private key by the ESV server 26 of the sender 12. Upon receipt, the email agent 18 of the recipient 14 contacts the ESV server 26 of the sender 12 to decipher the X-esv-id tag” (i.e. encoding the email identity of the email)); and 
wherein authenticating the email is done by comparing an email identity decoded from the metadata with the email identity of the email (see [0065]: The ESV server 26 then compares the information in the request from the email agent of the recipient 14 with the data in its ESV database 28, and in step 54 sends a suitable response (e.g., “valid” or “invalid”) back to the email agent 18 of the recipient 14). In the same field of endeavor, Hogeboom teaches a method in accordance with the present invention, the method for enabling authentication of online communications by embedding metadata into an email message, wherein the metadata corresponds to message code (i.e. a visual graphical code – see Col. 2 lines 47-48 in Hogeboom) embedded in an e-mail, wherein the message code can be used to verify the authenticity of the e-mail (see Col. 1 lines 54-57, and Col. 5 lines 9-10). Furthermore, Hogeboom teaches a system wherein:
 The email sent to a recipient includes a graphical code to be displayed on a recipient device (see Col. 5 lines 9-10 and 23-27: “message code injector 110 embeds the message code in the e-mail message … E-mail message 114 is eventually displayed to Jill on her personal computer or workstation, 120 as shown in Fig. 6. Additionally, Hogeboom teaches in Col. 2 lines 47-48 that a message code can be a graphical message code); and
Wherein capturing the visual graphical code is triggered by an action of the recipient received via the recipient device and is after the email and the visual graphical code are displayed on the recipient device (see Col. 5 lines 28-31 and Fig. 5 steps 502-504: Jill can authenticate the e-mail message by providing input, in this case, her e-mail address and the message code, via a Web page, which is displayed on her workstation as shown schematically by user screen 122). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the email authentication process of 

Regarding claim 12, it recites the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 19, it recites the same limitations as claim 9 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 20, it recites the same limitations as claim 10 examined above. Therefore, the same rationale of rejection is applied.


Claim 3, 5-6, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogeboom et al. (US 7,996,530) hereinafter Hogeboom in view of Mattathil (US 20050144239), in further view of Shuster (US 20120158877). 
Regarding claim 3, Hogeboom in view of Mattathil teaches the limitations of claim 1 as examined above. The combination of Hogeboom and Mattathil teaches system comprising receiving a request from a sender to create a visual graphical code corresponding to an email identity of an email. Furthermore, Mattathil teaches a system wherein the email identity comprises 
In the same field of endeavor, Shuster teaches a system in accordance with the present invention, the system for performing email authentication wherein the email identity comprises an email address of the recipient of the email and an email hash that is uniquely associated with the email (see [0058]: information contained in a query to the verification host server may include identity of the intended recipient and the hash value or checksum generated for the email; see also [0054]: “the query typically includes information identifying the e-mail … such as a hash value or checksum based on the e-mail, or a digest of the e-mail). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of the Hogeboom-Mattathil combination to include the features of the system taught by Shuster, namely including an email identity which comprises an email address of the recipient of the email and an email hash that is uniquely associated with the email. Incorporating the features of Shuster into the system of Hogeboom-Mattathil would yield to several benefits, namely providing a more reliable and flexible method of data retrieval, and providing privacy to customers’ email addresses without sacrificing accuracy, thereby maintaining the integrity of electronic communications.

Regarding claim 5, Hogeboom in view of Mattathil, in further view of Shuster is applied as disclosed in claim 3 examined above. The combination of Hogeboom, Mattathil and Shuster teaches a system wherein the email identity comprises a checksum of the email. Shuster further teaches a system in accordance with the present invention, wherein the email hash is a checksum of the content of the email (see also [0054]: “the query typically includes information identifying 

Regarding claim 6, Hogeboom in view of Mattathil, in further view of Shuster teaches the limitations of claim 3 examined above. The combination of Hogeboom, Mattathil and Shuster teaches a system wherein the email identity comprises an email address of a sender of the email. Shuster further teaches a system wherein the email identity further comprises a time stamp of the email, a name of the sender or a name of the recipient (see [0058]: “… the verification host may store identifying information relating to sent e-mails and generate hash values or checksums associated with the sent e-mails, the e-mail date and time, the recipient address, or some combination of the foregoing or other information”). 

Regarding claim 13, it recites the same limitations as claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 15, it recites the same limitations as claim 5 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 16, it recites the same limitations as claim 6 examined above. Therefore, the same rationale of rejection is applied.

Claims 7, 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hogeboom et al. (US 7,996,530) hereinafter Hogeboom in view of Mattathil (US 20050144239), in further view of Hong et al. (US 20160314462) hereinafter Hong.
Regarding claim 7, Hogeboom in view of Mattathil discloses the limitations of claim 1 examined above. The combination of Hogeboom and Mattathil teaches a system comprising receiving a request from a sender to create a visual graphical code corresponding to an email identity of an email. However, the combination of Hogeboom and Mattathil does not explicitly disclose a system wherein the visual graphical code is a QR code.
In the same field of endeavor, Hong teaches a system in accordance with the present invention for authenticating a user using a Quick Response (QR) code. More specifically, Hong teaches in [0010] a system including a computer terminal for making an authentication request by transmitting a QR code authentication request signal including both user identification information of a user and authentication scheme selection information required to select at least QR code authentication (Hong – see [0010] and [0048]: authentication system for authenticating communications using a Quick Response (QR) code).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Hong suggesting that the visual graphical code is a QR code to the email authentication system of Hogeboom-Mattathil. The benefit for such combination would have been to encryption using a visual graphical code into electronic communications to prevent leakage of personal information and prevent unauthorized users from accessing personal information of Internet users, thereby preserving the integrity of the system.

Regarding claim 17, it recites the same limitations as claim 7 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 21, Hogeboom in view of Mattathil is applied as disclosed in claim 1 examined above. The combination of Hogeboom and Mattathil teaches a system for verifying email communications. However, the Hogeboom-Mattathil combination does not explicitly teach 
In the same field of endeavor, Hong teaches a system in accordance with the present invention, the system wherein prior to comparing an email identity decoded from the visual graphical code with the email identity of the email to authenticate the email, prompt the recipient to verify whether to proceed with authenticating the email (see [0129]: the portable authentication terminal 120 outputs a message prompting the user to decide whether to continue with the authentication transaction).

Regarding claim 22, it recites the same limitations as claim 21 examined above. Therefore, the same rationale of rejection is applied.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659.  The examiner can normally be reached on M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is (571)-270-4659.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.N/Examiner, Art Unit 2454         

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454